Citation Nr: 0311344	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  96-31 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from February 1952 to January 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability.  In a September 2002 decision, the Board reopened 
the claim for service connection for a back disability.  The 
Board then undertook additional development of the evidence 
on the merits of the claim for service connection for a back 
disability, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development has been completed.  
However, the Board's development regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In view of this, the case must be remanded for the 
following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for service connection for a 
back disability, taking into account all 
evidence received since the May 2002 
supplemental statement of the case.  If 
the claim is denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


